Shea, J.,
dissenting. I disagree with the majority on both procedural and substantive grounds.
The dismissal of the complaint by the trial court as a sanction for contempt is wholly unprecedented in this state and unauthorized by our rules of practice. A motion to dismiss a suit is proper only for failure to prosecute with reasonable diligence or where there is “(1) lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person, (3) improper service, (4) insufficiency of process, [or] (5) insufficiency of service of process.” Practice Book §§ 251, 143. It is not contended that any of these grounds for a dismissal exist in this case. The court, therefore, erred in granting the dismissal sought by the defendant’s motion as a sanction for the plaintiff’s alleged contempt.
Practice Book § 351 provides that “[i]f a party fails to comply with an order of court . . . he may be non-suited or defaulted by the court.” The trial court did not invoke this more moderate sanction for the alleged disobedience of a court order by the plaintiff. The entry of a nonsuit would, of course, have allowed the plaintiff four months to open that judgment. Practice Book § 377. The possibility that the judgment might be opened was no justification for ordering a dismissal on grounds not authorized by §§ 143 or 251.
Although the plaintiff has not raised the issue, my reading of the record indicates a defective jurisdictional *42basis for the finding of contempt. The finding of contempt by the trial court, Fracasse, J., was based on the plaintiffs failure to make payments on a debt owed to the defendant pursuant to an order by the court, Berdon, J., of April 8, 1982. This order directed that the defendant return the automobile it had previously repossessed to the plaintiff on the condition that she provide collision insurance and make payments of $132.28 monthly to the defendant.1 The order of payments was simply a condition under which the plaintiff was permitted to retain possession of the car during the pendency of the litigation. Fairly construed, the order did not impose an unqualified obligation on the plaintiff to pay her debt to the defendant but only a conditional one to be fulfilled in order to continue her use of the car.
Indeed, the court had no authority to direct the plaintiff to make the payments to her creditor under the *43sanction of contempt for failure to do so. The practice of imprisonment for ordinary debts was abandoned long ago and it defies credulity to assume that the court, Berdon, J., in entering the order that is the basis for the finding of contempt intended that the plaintiffs noncompliance might result in her incarceration or other punishment for contempt. It would be most unusual for a court to make its contempt power available to a creditor in the collection of an ordinary debt. The terms of the order imposed only a conditional obligation in lieu of the security normally required for issuance of a temporary injunction. See General Statutes § 52-472. The failure of the plaintiff to fulfill the condition was, of course, a ground for terminating the temporary injunction and allowing the defendant to repossess the car. The plaintiffs default on the debt she owed the defendant did not under the order, as properly construed, subject her to punishment for contempt.
I would find error in the judgment of dismissal and remand for further proceedings.

 The order of April 8, 1982 by the court, Berdon, J., was as follows:
“The plaintiff moves for a modification of the temporary order seeking a return of the automobile pending the litigation. The court for the reasons set forth in this and the original memorandum of January 13, 1982, is of the opinion that the same should be granted under the following condition which will fully protect both parties.
“Accordingly, the temporary restraining order is hereby amended as follows: Upon the defendant filing with this court a certificate from an insurance company licensed to do business in Connecticut, insuring the said automobile which is subject matter of this action with collision insurance for its full fair market value, with a cash deductible of no greater than $100.00 and the defendant First Bank listed as a loss payee to the extent of its interest in the automobile, and the payment of $132.28 to counsel for the defendant to be held in escrow (and a like payment each and every month thereafter until further order of the court), the defendant First Bank shall cause to be delivered to the plaintiff the said 1980 convertible, Triumph, TR7, vehicle identification number 7C7-11458UCF. So there is no further confusion, the order contemplates that the defendant First Bank make said vehicle available for delivery to the plaintiff upon the plaintiff fulfilling the above conditions free and clear of any liens and other charges resulting from the taking and storage of said vehicle by the defendant on September 2, 1981. Furthermore, the court finds, for good cause shown, that the plaintiff not be required to furnish bond with surety; the defendants’ lien on the automobile and the insurance policy is adequate substitute.”